                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JUAN GONZALEZ, et al.,                                        )
                                                              ) Case No. 17 C 7080
                                Plaintiffs,                   )
       v.                                                     ) Judge Steven C. Seeger
                                                              )
MICHAEL G. SCALETTA, et al.,                                  ) Magistrate Judge Sheila Finnegan
                                                              )
                                Defendants.                   )

                              STATEMENT OF JUAN GONZALEZ

       I, Juan Gonzalez, state as follows:

       1)        I am a plaintiff in the above-captioned lawsuit.

       2)        I filed a bankruptcy petition in the Northern District of Illinois Bankruptcy Court

on January 12, 2017, case number 17-00895.

       3)        My bankruptcy case was closed on April 20, 2017.

       4)        The bankruptcy case was reopened on July 30, 2018.

       5)        After the bankruptcy case was reopened, there was another Rule 341 meeting with

the bankruptcy trustee, Phillip D. Levey, on January 4, 2019.

       6)        During much of that hearing, Mr. Levey asked me questions about the incident

that gave rise to this lawsuit. An audio of that meeting was recently obtained and has been given

to defendants.

       7)        After the hearing, Mr. Levey determined that the lawsuit did not have value such

that he would pursue it as an asset for the estate. The bankruptcy estate was closed again on

March 4, 2019, and Mr. Levey wished me good luck with my lawsuit.
